MR. JUSTICE PIGOTT
delivered the opinion of the court.
The plaintiff brought this action to recover a judgment against the defendant for damages, and for an injunction perpetually restraining him from preventing the one-half of the water flowing through a certain ditch from passing into the ditch of plaintiff. A trial was had by the court sitting with a jury. From the judgment, and from an order denying his motion for a new trial, the defendant has appealed.
After hearing the oral arguments of counsel, we were clearly of the opinion that the judgment and order refusing a new trial were correct, and that they should be affirmed upon the merits; but we find upon examination of the brief filed in behalf of the appellant that it wholly fails to comply with Sub*489division “b” of Section 3 of Rule X of the Rules of this Court, in that it does not contain such a specification of errors as is thereby required. There is no attempt to make the brief conformable to the subdivision, which requires that the appellant’s brief “shall contain, in the order here stated: * * (b) A specification of errors relied upon, which shall be numdered and shall set out separately and particularly each error intended to be urged. * * * ” Under the now settled and uniform practice of this court, the only disposition which we can make of the appeals is to affirm the judgment and order without discussion of the merits; which is accordingly done. (Charles Schatzlein Paint Co. v. Godin, this day decided, ante p. 483, 62 Pac. 819, and the authorities therein cited.)
[Submitted December 15, 1900. Decided December 17, 1900.]

Affirmed

Mr. Justice Word, being absent, takes no part in this decision.